internal_revenue_service appeals_office san jose appeals ms-7100 s market st ste san jose ca number release date date date organization certified mail dear department of the treasury taxpayer_identification_number person to contact uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that during your operation you did not qualify as exempt from federal_income_tax under sec_501 of the code effective date the disqualification of your exempt status was made for the following reason s e e e you did not meet the operational_test under sec_501 of the code because you were not operated exclusively for the benefit of the public but rather of the grantors the sale of land to a related_entity provided favorable terms to the buyer for example although the transaction called for a seven percent interest the interest only note with the principal payable upon completion of the project with no defined deadline served private_inurement to disqualified persons and caused the transaction to be not an arms-length transaction not only did the family_member trustees violate provisions in the trust agreement that prohibited disqualified persons from voting on any matter affecting the disqualified persons their only signatures on the agreements pertaining to the transaction demonstrated the lack of involvement and control by non-family member trustees contributions to you were not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may cail toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager enclosure publication ce department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos tax_exempt_and_government_entities_division date date legend board member board member name of family_trust name of llc address parcel address parcel i location location letter cg hh date ii date kk date il date mm date oo date pp date b dollars amount c dollars amount d dollars amount e dollars amount f dollars amount g dollars amount h dollars amount idollars amount k dollars amount m dollars amount n dollars amount o doilars amount p dollars amount q dollars amount dear this letter supersedes our previous letter dated date we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 facts do you an organization that received a donation of two parcels of real_estate from your donors qualify for exemption under sec_501 c of the code no for the reasons stated below if you are exempt are you a supporting_organization as described in sec_509 of the code no for the reasons stated below letter cg your form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was submitted on x information submitted with your application indicates that you were created as a_trust in the state of b effective z and the laws of that state will govern your trust you requested tax exemption as a public charity under sec_509 of the code your schedule d states you will be operated in connection with one or more publicly supported organizations described in sec_509 or sec_509 the supported_organization is c your trust instrument was executed by e and f as co-trustors and g h v j and k as co- trustees article while stating that the trust is irrevocable also states that the trustees shall have the power to amend this instrument to change add or delete the charitable beneficiaries designated in article paragraph article states the foundation is organized and shall be operated exclusively for religious charitable medical scientific and educational_purposes within the meaning of sec_501 sec_2055 and sec_2522 of the sec_2 of the trust identifies the charitable beneficiaries of the instrument as c and d sec_2 provides that each charitable_beneficiary shall have the authority to enforce the instrument and to compel an annual accounting from the trustees sec_3_1 of the trust provides the names of the initial co-trustees of the foundation this section indicates that any co-trustee with the exception of g and h may be removed and replaced with or without cause upon the unanimous consent of the remaining co-trustees this section also provides that co-trustees may nominate their own successors upon their resignation sec_3_1 states that whenever the trustee is authorized or directed to exercise any power judgment or discretion or to take or fail to take any_action with respect to the foundation ‘exercise of discretion the trustee shall be held harmless for the trustee’s exercise of discretion if the trustee shall act in good_faith and the b probate code shall not be applicable to in the trustee’s exercise of discretion the trustee may disregard the the exercise of discretion rights of any beneficiary or group of beneficiaries and may act in any manner the trustee shall deem appropriate the trustor intends that any exercise of discretion shall not be subject_to review by any court provided that the trustee shall act in good_faith any determination made by the trustee pursuant to the trustees exercise of discretion shal be binding upon all persons interested in the foundation reliance by the trustee on an opinion of counsel shall be conclusively presumed to be in good_faith but the exercise of discretion without an opinion of counsel shall not be construed against the trustee in determining whether the trustee did act in good_faith sec_3_1 of the trust instrument provides that notwithstanding the foregoing upon the death of g or h their co-trustee positions shall be filled if reasonably possible with direct lineal_descendants of e or f letter cg sec_3_2 of the trust instrument provides that except as otherwise expressly provided the vote of the majority of the trustees shall be the decision of the trustees and binding on the foundation sec_3_2 of the trust instrument provides that in the event that a trustee is deemed a disqualified_person under the code such trustee shall not be permitted to vote on any matter affecting the disqualified_person as stated the co-trustees trustees of the organization are g h v j and k both gandh are children of the trustors e and f the trustees of v and j have had a business relationship with the family members as respectively a certified_public_accountant and an b attorney the remaining trustee k is president of c and has no family or business relationship with the trustors according to your application you will support the charitable purposes of c a sec_501 organization your support will primarily take the form of distributions of income to the charity although you may also conduct or sponsor activities programs or events on behalf of the charity or perform the exempt functions or charitable purposes of the charity by conducting programs or activities that further the charity's exempt functions or charitable purposes your application further states that you provided earmarked support to ultimately make health- related information available to the general_public via the internet currently public access to the information is gained by contacting the charity the charity physically gathering the information and transmitting the same via u s mail automation of this program was necessary your support provided nearly all the necessary funding and resources for their project the president of c who is k this letter was subsequently obtained the letter dated ii indicates you offered to contribute b dollars - c dollars annually to cover this activity and that the funds will be earmarked solely for this purpose and will be kept separate and apart from any other donations your application further states that support to the charity began in and will continue thereafter in support of this you referenced an attached letter from in order to better serve and educate the public it was felt your application states that you accepted a start-up grant of c dollars from e and f as your primary contributors in your initial year your application also states that e and f are substantial contributors and disqualified persons under sec_4946 but they do not serve on your board_of trustees the financial data provided with your initial application indicates you received c dollars in and that you expected to receive b dollars per year in and while showing no disbursements for the budgets indicate you expected to disburse b dollars per year in and the balance_sheet reflected dollars in cash and d dollars in land letter cg your application states that you were formed in and no reports have been made to the charity yet however an annual report to the charity is anticipated after each fiscal_year end which will include a copy of the most recent form_990 in response to our request for additional information regarding the financial information provided in your application you indicated these figures were just estimates and to the extent there is a discrepancy between the estimates made in part ix of the application the actual figures are set forth in the irs form_990 that had been filed you also repeatedly referred to the form 990’s in various other requests for specific information regarding the financial data and operations after repeated requests for copies of these form 990’s you subsequently stated you discovered you had not filed form 990’s and provided us with copies of the and form 990’s the form_990 reflected direct public support of e dollars and no expenses the e dollars contribution was shown as two lots raw land w’ and the form_990 indicated this was contributed by e and f on y the description of the land indicates they are n and o also known as parcel and parcel il respectively the form_990 reflected direct public support of f dollars interest on savings and temporary cash investments of g dollars and other revenue of h dollars of the f dollars shown as direct public support j dollars was shown as a donated noncash property contribution of a time-share resort unit from e and f received kk the h dollars in other revenue was described as interest on installment_sale the form_990 showed k dollars in expenses consisting of legal fees insurance equipment rental and maintenance and postage and shipping the form_990 also stated that all assets were distributed to c on cc the assets distributed were shown as cash of m dollars a note receivable of p dollars the time share q as j dollars and o as n dollars for a total of o dollars distributed both form 990’s indicate the books are in the care of r your representative and were signed by v as the paid preparer in your responses to our correspondence you also indicated that effective as of ee the board_of trustees voted pursuant to sec_2 of the trust instrument to terminate and dissolve into the supported_organization c you also provided a copy of the unanimous written consent of the trustees authorizing your termination effective ff and conveying the assets to c this consent was executed by ail five co-trustees you provided a copy of the quit claim deed out of trust to trust foundation to show the transfer of n parcel and o parcel ii to you this document was effective y the grantor is shown as e and f as l's trustees the grantee is shown as g and h as your co-trustees both grantee and grantor show an address of p the transferred properties are shown as n parcel i and o parcel il with physical descriptions of the properties included letter cg an appraisal was provided for n and o described as two contiguous undeveloped parcels the purpose of the appraisal was to estimate the market_value of the fee simple properties the date of the appraisal report was oo and the effective date of the value estimate was dd n parcel was shown to have a market_value of p dollars while o parcel ii was shown to have a market_value of n dollars the appraisal report was addressed to you attn e at p you provided a copy of the quit claim deed out of trust foundation to limited_liability_company this document was effective aa the grantor is shown as g and h as your co- trustees or their successor s in trust g and h also executed the document as authorized signers on your behalf the grantee is shown as m an b limited_liability_company both grantor and grantee show an address of p the transferred property is shown as n parcel i in return for n parcel i m provided a promissory note executed bb payable to you the promissory note was for the principal sum of p dollars with interest thereon at the rate of per annum payable monthly in installments the note provides that interest is payable monthly all principal and interest is due upon completion of the project and sale of the land the legal description of which is listed on a deed_of_trust between the parties of this date the note also provides that it is secured_by a deed_of_trust of the same date between you and m the promissory note was executed on behalf of m by s trustee as a representative of t and e trustee as a representative of l the deed_of_trust referenced in the promissory note was provided this document effective bb showed the trustor as m and the trustee as u with you as the beneficiary the obligation secured is described as the promissory note dated bb in the principal_amount of p dollars and the subject real_property used to secure the note is shown as n parcel i the deed_of_trust was executed on behalf of m by s trustee as a representative of t and e trustee as a representative of l as well as by u as the trustee an assignment of promissory note was provided with an effective date of cc the assignor was shown as g and h as your co-trustees and the assignee was shown as c assigned was described as the promissory note secured_by a deed_of_trust between you as payor and m as payee dated bb the document was executed on your behalf by g and has trustee grantor and by k on behalf of c the property additionally an assignment of beneficial_interest under deed_of_trust signed cc was provided in this document you as the assignor-beneficiary assigned and transferred all beneficial_interest under the deed_of_trust of bb to c the document was executed by g and h as trustees for you the assignor-beneficiary and by k as president of c the assignee a quit claim deed out of trust foundation to foundation was provided to show the transfer of o parcel i from you to c this document had an effective date of cc and was executed by g and h as trustee grantors on your behalf letter cg regarding the conveyance of n parcel from you to m we requested specific information regarding how and to whom this property was marketed for sale including copies of any advertisements public listings etc regarding the marketing and subsequent sale of this property in response you stated we are not away sic of any advertisements or other public marketing materials we again requested that you explain in detail how and to whom the property was marketed for sale or to provide any other supporting information in response you stated we are unaware of how and to whom the property was marketed for sale in response you simply listed the deeds and notes you had in reference to your promissory note with m which indicated all principal and interest is due upon the completion of the project and sale of the land we requested a description of the project that would be completed on the property before its subsequent sale and the completion date in addition we inquired if any members of the donor’s family or other disqualified persons had any financial interests or involvement with the project or sale and any other documentation regarding the sale of the property to m previously provided and stated the terms of the documents speak for themselves and any reportable activity is set forth in the form 990s we again requested the specific information regarding the terms of the transaction and related details stating that the information we were in your subsequent response you stated seeking was not found in the documents you cited such documents do speak for themselves and we cannot provide arbitrary interpretations additionally you stated that you were not in possession of any other documentation you further stated that based upon confirmation from individual counsel for e and f the completion of the development is scheduled for the fourth quarter of you also confirmed that e was a manager and l with e and f as co-trustees held a fifty percent interest in m in ll the time of the sale of the property in response to our request for copies of all meeting minutes from your inception through dissolution you replied that there were no minutes of the foundation per se as it was a charitable_trust and not a non-profit corporation however you did point out that attached to the irs form_990 for tax_year there was a unanimous written consent of the trustees similar to minutes authorizing the termination to dissolution of the foundation to c whether this was the only record of meetings votes etc by your organization and if not for you in response you to provide copies of any other types of records regarding meetings votes etc stated the only meeting minutes are the unanimous written consent of the trustees authorizing the termination and dissolution and that you are unaware of any other records regarding meetings votes etc for clarification we asked _ issue - sec_501 law letter cg sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization which is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational purpose no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest created it it must not be operated for the benefit of designated individuals or the persons who in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number of importance of statutorily exempt purposes thus the operational standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in p p l scholarship v commissioner t c an organization operated bingo at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar accountant also the director of the bar as well as two players the board was self- perpetuating the court reasoned that since the bar owners controlled the organization and appointed the organization's directors the activities of the organization could be used to the advantage of the bar owners letter cg in 35_tc_490 provided that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization in best lock corporation v commissioner 31_tc_620 the court upheld the denial of an organization that loaned funds to members of the founder's family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes in salvation navy v commissioner t c m the court found that one of reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net earning would not inure to the benefit of a private individual its founder in 670_f2d_104 cir the court affirmed the tax court’s decision that held that the organization supplied no evidence showing that the payments to its controlling members were reasonable and the court also found that the potential for abuse created by the family’s control of the organization required open candid disclosure of facts in 293_us_465 the court held that where a transaction has no substantial business_purpose other than the avoidance or reduction of federal tax the tax law will not regard the transaction tax purposes a taxpayer is bound by the economic_substance of a transaction where the economic_substance varies from its legal form the doctrine_of substance over form is essentially that for federal in zand j j tc memo the petitioner claimed deductions for interest_paid to the trusts that were attributable to loans made by the trusts established for the benefit of petitioner's three daughters the three trustees of each trust were the petitioner's longtime employee and two attorneys in the law firm used by petitioner the terms of the trust agreements placed investment discretion solely in the hands of the three trustees acting in unison and not - separately the funds in the trusts were invested in entities controlled by petitioner the court stated the trustees acting in unison were independent and not subordinate or subservient to petitioner the grantor revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of common_stock that paid no dividends of a corporation controlled by the foundation’s creator and his family which prevented it from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code letter cg revrul_70_186 1970_1_cb_128 in which it was found that it would be impossible to accomplish the organization's charitable purposes of cleaning and maintaining a lake without providing benefits to certain private property owners in the quantitative sense to be incidental the benefit to private interest must not be substantial in the context of the overall public benefit conferred by the activity application of law sec_501 of the code and sec_1 c -1 a of the regulations sets forth two main tests for qualification for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 of the code because your trust instrument states purposes described in sec_501 of the code and upon dissolution all assets will go to organizations that are exempt under sec_501 of the code you pass the organizational_test you must however satisfy the operational_test the key requirement is that an organization be the operated exclusively for one or more purposes described in sec_501 of the code facts submitted show that your activities benefit e and f and the benefits are substantial therefore you are not operated exclusively for purposes described in sec_501 of the code in you received a contribution of two parcels of unimproved land deemed n parcel and q parcel il while the application submitted aa also showed a contribution of cash in ofc dollars the form 990’s that you eventually provided indicated this contribution was not made and you subsequently stated that that figure was an estimate there were no disbursements in in the primary sources of income were f dollars in contributions of which j dollars was a contribution of a time share and h dollars in interest on an installment_sale presumably related to the sale of n parcel with the exception of very minor operational expenses no substantial disbursements were made in until the dissolution of the trust on cc at which time the assets of the organization were distributed to the supported_organization apparently no support was provided to the supported_organization from your inception until the time of your termination and dissolution when assets were distributed there were no minutes or records of meetings dealing with exempt_activities the only record of a meeting was the unanimous written consent of the trustees authorizing the dissolution letter cg the only substantial transaction made by you during was the sale of n parcel on aa to m a limited_liability corporation in which e and f hold a interest additionally e acts as a manager of the limited_liability corporation therefore he controls m the sale price of p dollars matches the value placed on the parcel by the appraisal obtained by e on oo with an effective date of the value estimate as dd this was also the value placed on the parcel by you on the form_990 there are no recorded meeting minutes or records regarding the sale of n parcel to m the terms of the promissory note used as payment for n parcel specified that all principal and interest is due upon completion of the project and sale of the land you were unable to describe what the project was or when the land was expected to be sold and had no supporting documentation to determine such rather you stated the documents speak for themselves and that you cannot provide arbitrary interpretations of these documents apparently despite the fact you entered into them no description of the project which evidently is a key factor in determining when the principal of the note would be due was ever provided and you apparently had to obtain confirmation from individual counsel for e and f to determine that the completion of the project was scheduled for the fourth quarter of you state that you are _ unaware of how and to whom the property was marketed for sale and you are not aware of any advertisements or other public marketing materials relating to the sale the quit claim deed out of trust foundation to limited_liability_company where you quit claim the rights title and interest - to m was executed on your behalf by g and h as trustee grantor’s it is noted that the address given for g and h as grantors on the deed was the same as that of m as grantee no evidence was provided of any discussion analysis participation or voting by any trustees other than g and h who are disqualified persons it is apparent that e and f are in a position of influence e and f were the sole donors tothe trust whose trustees include their sons g and h thus g and h disqualified persons in addition to their sons trustees include v and j who have had a business relationship with the family members as respectively a certified_public_accountant and an attorney the remaining trustee k is president of c and has no family or business relationship with the trustors are also considered - e and f have indirect control_over the trust through having these familial and business relationships with four of the five directors these relationships put them in a position of influence over these directors the fifth director k could be considered to be indirectly controlled since the other trustees could remove him as a director and c as a beneficiary at their pleasure letter cg reg c -1 c clarifies that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals the information submitted shows that e and f made a contribution to you through l and took a sizeable deduction for this contribution in a transaction that only appears to have involved the sons of e and f g and h on your behalf one of the two parcels of land was sold to an entity in which l and thus e and f have a substantial financial interest the sale price was apparently determined by an appraisal obtained by e and the property was apparently not advertised or marketed for sale to the general_public the note provided by m provided that interest only would be paid until the completion of a project and sale of the land you could not describe what the project was and had no documentation detailing the project despite the fact it would be a key factor in determining when the principal payment would be due private benefit has both qualitative and quantitative connotations in the qualitative sense to be incidental the private benefit must be a necessary concomitant of the activity that benefits the activity at large ie the benefit to the public cannot be achieved without necessarily benefiting in revrul_70_186 it was found that it would be impossible to accomplish the private individuals organization's charitable purposes of cleaning and maintaining a lake without providing benefit to certain private property owners in the present case the direct sale of the real_estate to m a limited_liability_company controlled in part by the donor was not at all necessary to complete your charitable purpose as this property could have and should have been made available to the general_public in a commercial manner to obtain the maximum market price for the land ina quantitative sense to be incidental the private interests must not be substantial in the context of the overall public benefit conferred by the activity the sale of the property was your only substantial transaction you made no contributions to the charity until the trust decided to terminate and dissolve its existence therefore there was a substantial non exempt_purpose benefiting the donors through their for profit limited_liability_company control is an important factor in determining whether an organization operates for the benefit of private interests similar to the organizations in p l l scholarship v commissioner supra leon a beeghly v commissioner supra and revrul_67_5 you are controlled by e and f furthermore e and f are substantial contributors and disqualified persons as defined by sec_4946 of the code by the fact that they contributed all of your assets either directly or through their interests in l they were the sole donors to the trust whose trustees include their sons g and h thus g and h are also considered disqualified persons additionally trustees include v and j who have had a business relationship with the family members as respectively a certified_public_accountant and an attorney the remaining trustee k is president of c and has no family or business relationship with the trustors e and f have indirect control_over the trust through having these familial and business relationships with four of the five directors these relationships put them in a position of influence over these directors the fifth director k could be considered to-be indirectly controlled since the other trustees could remove him as a director and c as a beneficiary at their pleasure letter cg to be qualitatively incidental the private benefit to the donors must be a necessary concomitant of the activity that benefits the public at large as indicated in best lock corporation v commissioner supra loans to other entities might also be considered as being made for the personal purposes of the founder even though e and f have not received any loans per se the purchase of the property for terms which include interest only payments until the completion of a project and sale of the property is very similar in nature to a loan therefore the private benefit has been shown to not be a necessary concomitant of the activity benefiting the public at large and the private benefit is not qualitatively incidental in order to be quantitatively incidental the private benefit must be insubstantial in the context of the overall public benefit e and f who have control_over you contributed two parcels of land to you your only significant transaction during your time of existence was the sale of one parcel to an entity which e and f held a interest in you could not explain specific details of the transaction such as what the project was furthermore the land was not marketed to the public in any discernable manner and the land was apparently valued using an appraisal obtained previously by e there were no contributions to the supported_organization until you chose to dissolve the trust thus you do not satisfy the not more that an insubstantial part of its activities standard of sec_1_501_c_3_-1 of the regulations you have a non-charitable purpose that is substantial in nature see better business bureau v united_states supra in leon a beeghly v commissioner supra revocation of a foundation’s exempt status was sustained even though the foundation emerged from the transaction without financial loss the court noted in that case that the foundation's primary objective in entering into the transaction was to benefit the stockholders of a particular business corporation with the objective of ultimately benefiting charities running a poor second thus the test is not the ultimate profit or loss but whether at every stage of the transaction those controlling the exempt_organization guarded its interests and dealt with related parties at arm’s length your primary transaction did not satisfy this test rather you entered into the sale with m an entity in which donors and disqualified persons e and f have a ownership_interest in through l without making the property commercially available to the general_public you apparently utilized an appraisal that was provided by e the deed was executed on your behalf by the sons of e and f g and h who are also disqualified persons through their familial relationship with e and f there was no evidence such as minutes meeting records etc of any participation in the sale decision by any other trustees the note obtained through the sale is favorable to the purchasers as it provided for interest-only payments for a period that you could not even define due to not knowing what the project to be completed was there was no related documentation to the sale explaining what the project was nor when the land was to be sold this was primarily a sale among family members acting on behalf of both the buyer and seller to return the property to the control of e and f the transaction was not at arms-length and there is no evidence the interests of the exempt_organization were being promoted and guarded rather all facets of the transaction appear to be in favor of or for the benefit of m letter cg similar to the organizations described in salvation navy v commissioner supra and bubbling well church of universal love inc v commissioner supra you have not shown that the net_earnings did not inure to the benefit of e and f the trustors either directly or through their interests in m or l you failed to provide any evidence or documentation to show that the sale of land back to an entity the trustors have a financial interest in was an arms-length transaction or that the terms of the sale were reasonable and prudent as indicated in bubbling well church of universal love inc v commissioner supra since your entity has the potential for abuse created by the trustors and family control of the organization an open candid disclosure of facts is required the substantial lack of details and documentation regarding this transaction did not satisfy this requirement reg c -1 c clarifies that an organization is not operated exclusively for exempt purposes ff its net_earnings inure to the benefit of private individuals based on the information submitted your net_earnings inured to the private interest of e and f and you did not operate exclusively for purposes described in sec_501 of the code the only significant transaction during your existence which was controlled by the trustor donors was the sale of a donated parcel of real_estate to an entity the trustor donors held a substantial interest in the transaction was executed on your behalf by disqualified persons related to the trustor donors with no evidence of participation or a vote by the other trustees the specific terms of the transaction could not be explained and you provided no supporting documentation in conclusion the primary purpose resulted in private benefit and inurement to e and f accordingly you serve a private purpose rather than a public purpose similar to the organization described in gregory v helvering supra you have no substantial exempt_purpose other than the reduction of federal_income_tax and control of assets that were supposed to be for an exempt_purpose under sec_501 determination - issue based on the information provided in your application and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your activities are exclusively for purposes described in sec_501 of the code the only substantial activity of your trust was to benefit your creators and donors through their business relationship with their for profit business therefore your organization does not qualify for exemption under sec_501 of the code because you are not operated exclusively for c purposes based on the above facts your organization was formed and operated primarily for the benefit of e and f letter cg issue - sec_509 introduction we have also considered your application_for supporting_organization status non-private foundation status under sec_509 of the code in the event that you would qualify for exemption under sec_501 our conclusion regarding your private_foundation classification under sec_509 of the code is based on a number of factors discussed in the following material sec_509 of the code provides that the term private_foundation does not include an organization which _ a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 in effect describes as a public charity an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or carry out the purposes of one or more specified organizations described in sec_509 or sec_509 in our discussion of these issues we are cognizant of the fact that at all times you are asserting qualification under sec_509 under the operated in connection with relationship provided in sec_1_509_a_-4 of the income_tax regulations for an organization to qualify as a supporting_organization it must pass the organizational and operational_test a a relationship_test a b and a control test a c your organization does not pass the operational_test the relationship_test and control test organizational_test sec_509 of the code provides that in order to qualify under sec_509 an organization at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or letter cg reg a -4 b provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one of more specified publicly supported organizations if it fails to meet either the organizational_test or operational_test it cannot qualify as a supporting_organization reg a -4 c provides that a supporting organization’s governing instrument ie trust document must meet the following requirements e e it must limit the organization’s purposes to one or more purposes set forth in sec_509 t must not expressly empower the organization to engage in activities that are not in furtherance of the authorized purposes t must state the specified publicly supported organizations on whose behalf the organization is to be operates and it cannot expressly empower the organization to support or benefit any organization other than the specified publicly supported organizations however there is some flexibility permitted by the regulations including for organizations seeking to satisfy the operated in connection with relationship_test ‘test of sec_509 the flexibility permitted in the regulations for supporting organizations seeking to meet the test relationship_test is conditioned on appropriate language in the governing instrument reg a -4 d i a provides that a supporting_organization will not be disqualified merely because its organizing document permit a supported_organization designated by class or purpose rather than by name to be substituted for the supported_organization designated by name in the articles but only if the substitution is conditioned on an event beyond the control of the supporting_organization such as loss of exemption reg a -4 d i b provides that a supporting_organization may operate for the benefit of a beneficiary organization which is not a publicly_supported_organization but only if such supporting_organization is currently operating for the benefit of a publicly_supported_organization and the possibility of its operating for the benefit of other than a publicly_supported_organization is a remote contingency reg a -4 d i c provides that the articles may permit the supporting_organization to vary the amounts of its support between different supported organizations so long as the amounts meet the requirements of the integral part test of reg a -4 i with respect to at least one beneficiary a third exception primarily deals with support of a beneficiary that is not publicly supported and is not applicable to this situation letter cg in 603_f2d_1274 cir the trust document allowed the trustee to transfer the income to a supported_organization other than the designated charity when in the trustee’s sole discretion the charitable uses would become unnecessary undesirable impractical or no longer adapted to the needs of the public the court found that the language failed the organizational requirement of reg a -4 d i a the court explained that the problem was not that the charitable use may become impractical or undesirable but that in contrast the in the trustee’s discretion such use may become impractical or undesirable etc regulations establish objective standards of when the charitable recipient may be changed in trust under the will of bella mabury v commissioner r c the u s tax_court applied these regulations in concluding that an organization was nota supporting_organization because the organizational documents of the entity expressly empowered it to benefit organizations other than specified publicly supported organizations application of organizational_test you are not organized exclusively for the benefit of specified publicly supported organizations as required by sec_509 have the power to amend this instrument to change add or delete the charitable_beneficiary or beneficiaries designated in article paragraph further article states in part in the trustee’s exercise of discretion the trustee may disregard the rights of any beneficiary or group of beneficiaries and may act in any manner the trustee shall deem appropriate article of the trust provides in part the trustees shall the power of trustees to change add or delete charitable beneficiaries in general no conditions were set forth regarding these actions and the stated power to disregard the rights of the beneficiaries in the trustee’s own discretion do not meet the requirements that the organization must be formed and will at all times be operated exclusively to benefit the supported organizations the powers of the trustees to change beneficiaries and disregard the rights of beneficiaries in their own discretion are too broad these powers are very similar to those described in the quarrie charitable fund v united_states supra where the court held that that entity failed the organizational_test requirements similar to the trust under the will of bella mabury supra the organizational document trust instrument expressly empowers the organization to benefit organizations other than the specified publicly supported organizations primarily through granting the powers to change beneficiaries at any time and to disregard the rights of any beneficiaries conclusion based on the facts you have failed to meet the organizational_test of sec_509 as described in sec_1_509_a_-4 of the regulations your organizational document the trust instrument cannot expressly empower the organization to support or benefit any organization other than the specified publicly supported organizations therefore you are not operated in connection with the supported_organization letter cg operational_test sec_509 of the code provides that in order to qualify under sec_509 an organization at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or reg a -4 b provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one of more specified publicly supported organizations if it fails to meet either the organizational_test or operational_test it cannot qualify as a supporting_organization reg a -4 e provides that a supported_organization will be regarded as operated exclusively to support one or more specified public supported_organization only if it engages solely in activities which support or benefit the specified publicly supported organizations application of operational_test you are not operated exclusively for the benefit of specified publicly supported organizations as e and ef contributed two parcels of land for which they took a required by sec_509 charitable deduction e and f subsequently reacquired one of these parcels in a transaction that was not arms-length by purchasing the parcel through m an entity that e and f hold a interest in this was the only major transaction during the trust’s existence until you voted to terminate you operated to benefit the financial interests of e and e relationship_test sec_509 of the code provides that in order to qualify under sec_509 an organization must be operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations sec_1241 of the code indicates that charitable trusts which are type ill supporting organizations shall not be considered to be operated in connection with any organization described in paragraph or of sec_509 of such code solely because- it is a charitable_trust under state law the supported_organization as defined in sec_509 of such code is a beneficiary of such trust and the supported_organization as so defined has the power to enforce the trust and compel an accounting charitable trusts which are type ill supporting organizations-shall take effect- letter cg a in the case of trusts operated in connection with an organization described in paragraph or of sec_509 of the internal_revenue_code_of_1986 on the date of the enactment of this act on the date that is one year after the date of the enactment of this act and b in the case of any other trust on the date of the enactment of this act reg a -4 f i provides that the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations reg a -4 i i provides that generally a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test and the integral part test reg a -4 i i provides that a supporting_organization will meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations reg a -4 i iii provides that one way a supporting_organization may establish responsiveness is by satisfying the following three requirements a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization must bea named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law it maintains a significant involvement in the operations of one or more publicly reg a -4 i i provides that a supporting_organization will be considered to meet the integral part test’ if supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides a supporting_organization may satisfy the integral part test by meeting either the functional support_test also known as the but-for test or the attentiveness test reg a -4 i iii a provides that a supporting_organization will meet the attentiveness test if the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization generally the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness however if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization letter cg reg a -4 i iii b provides an exception to the general attentiveness test for earmarking even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization’s total support the amount of support received from a supporting_organization may be sufficient to meet the requirements for attentiveness if the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one it can be demonstrated that in order to avoid the interruption of revrul_76_208 states that in order to satisfy the substantially_all requirement of sec_1_509_a_-4 of the income_tax regulations a supporting_organization must distribute percent of its income to or for the uses of one or more publicly supported organizations notice_2006_109 2006_51_irb_1121 this notice provides interim guidance regarding the application of certain requirements enacted as part of the pension_protection_act of pub_l_no 120_stat_780 ppa that affect supporting organizations as provided by sec_1241 and sec_1243 of the ppa the existing integral part test regulations contained in sec_1_509_a_-4 will be amended until final guidance is issued that defines these organizations must meet the payout responsiveness requirements of the current regulations application of relationship_test in general supporting organizations have been identified by the type of relationship they have _ with their supported sec_509 or organizations under the ppa of supporting organizations are classified into type type il or type_iii_supporting_organizations these names merely reflect the existing three relationships with supported organizations described in the current regulations type supporting organizations are operated supervised or controlled by one or more sec_509 or organizations type_ii_supporting_organizations are supervised or controlled in connection with one or more sec_509 or organizations type ill supporting organizations are operated in connection with one or more sec_509 or organizations your schedule d indicated that you are a type_iii_supporting_organization which is operated in connection with your supported_organization c effective date an alternative responsiveness test applicable to charitable trusts has been eliminated by sec_1241 of the pension_protection_act ppa however charitable trusts that met the operated in connection with test on date could continue to rely on the alternative responsiveness test until date after that date such trusts must meet the responsiveness test described above to continue to qualify as type_iii_supporting_organizations letter cg you meet the responsiveness test requirements of reg a -4 i iii since you are a charitable_trust under state law the supported_organization was a named beneficiary in the trust instrument and the supported_organization had the power to enforce the trust and compel an accounting under state law thus the alternative responsiveness test was satisfied at that time this alternative responsiveness test option has since been eliminated per the pension_protection_act of you meet the attentiveness test requirements of reg a -4 i iii a due to the fact you distributed your assets to the supported_organization near the end of your first full year of existence the amount of the assets considered support in this situation represents a sufficient part of the supported organization’s total support for that year so as to meet the general attentiveness requirement based on the facts you have satisfied the relationship_test of sec_509 conclusion control test sec_509 of the code in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph and sec_4946 of the code defines a disqualified_person as a substantial_contributor to the foundation sec_4946 includes in its definition of a substantial_contributor an owner of more than i the total combined voting power of a corporation ii the profits interest in a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation sec_1_509_a_-4 of the regulations provides that if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation ‘manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting letter cg organization revrul_80_207 1980_2_cb_193 held that for purposes of classification as a supporting_organization under sec_509 of the code an employee of a corporation owned over percent by a substantial_contributor a disqualified_person will be considered under the indirect control of a disqualified_person for purposes of the control test - application of control test you are controlled indirectly by disqualified persons sec_509 in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph and even if the organization appears not to be controlled by e and f all pertinent facts and circumstances will be taken into consideration in determining whether a disqualified_person does - in fact control the supporting_organization even though the trust instrument states that the organization will not be controlled by disqualified persons there is strong evidence that shows the supporting_organization is controlled indirectly by e and f e and f are substantial contributors and disqualified persons as defined by sec_4946 of the code while e and f the trustors do not act as co-trustees of the foundation their sons g and h do through the family relationship g and h are also disqualified persons two additional co-trustees v and j have had a business relationship with the disqualified per person's family members as respectively a certified_public_accountant and an attorney revrul_80_207 described below the disqualified persons are in a position of influence over these two co-trustees due to their outside business relationships revrul_80_207 provides the following analysis because one of the organization’s directors is a qualified_person and neither the disqualified_person nor any other director has a veto power over the organization’s actions the organization is not directly controlled by a disqualified_person under sec_1 a - j of the regulations however in determining whether an organization is indirectly controlled by one or more disqualified persons one circumstance to be considered is whether a disqualified_person is in a position to influence the decisions of members of the organization’s governing body who are not themselves disqualified persons letter cg your trust instrument also provides that the trustees shall have the power to amend the instrument to change add or delete the charitable beneficiaries designated and any co-trustee with the exception of g and h may be removed and replaced with or without cause upon the unanimous consent of the remaining co-trustees this effectively means that k the president of c and c itself could be removed at any time thus k and c do not have a significant voice in your operations the threat of k’s removal or the removal of c as a supported_organization would significantly limit any voice that k and c would have in your operations as it could result in the immediate removal of the trustee or beneficiary the fact there are no recorded meeting minutes or records especially regarding the sale of n parcel to m an entity e and ef have a financial interest in is evidence of the control exercised by the disqualified persons this is further evidenced by the terms of the promissory note used as payment for n parcel while the note specified that all principal and interest is due upon completion of the project and sale of the land you did not describe what the project was or when the land was expected to be sold and you had no supporting documentation to determine such rather you stated the documents speak for themselves and that you cannot provide arbitrary interpretations of these documents apparently despite the fact that you entered into them no description of the project which evidently is a key factor in determining when the principal of the note would be due was ever provided and you apparently had to obtain confirmation from individual counsel for e and f to determine that the completion of the project was scheduled for the fourth quarter of you state that you are unaware of how and to whom the property was marketed for sale and you were not aware of any advertisements or other public marketing materials relating to the sale the quit claim deed out of trust foundation to limited_liability_company where you quit claim the rights title and interest to m was executed on your behalf by g and h as trustee grantor’s it is noted that the address given for g and h as grantors on the deed was the same as that of mas grantee no evidence was provided of any discussion analysis participation or voting by any trustees other than g and h who are disqualified persons it is apparent that e and f are in a position of influence they were the sole donors to the trust whose trustees include their sons g and h who are also considered disqualified persons in addition to their sons trustees include v and j who have had a business relationship with the family members as respectively a certified_public_accountant and an attorney the remaining trustee k is president of and has no family or business relationship with the trustors e and f have indirect control_over the trust through having these familial and business relationships with four of the five directors these relationships put them in a position of influence over these directors the fifth director k could be considered to be indirectly controlled since the other trustees could remove him as a director and c as a beneficiary at their pleasure likewise g and h can be considered to be indirectly controlling the trust as disqualified persons they make up two of the five trustee positions as v and j had a business relationship with the family members as respectively a certified_public_accountant and an attorney gand h are considered to be in a position of influence over v and j again the fifth director k could be letter cg considered to be indirectly controlled since the other trustees could remove him as a director and c as a beneficiary at their pleasure therefore you are directly and indirectly controlled by disqualified persons conclusion based on the facts of the case the trust is controlled by disqualified persons sec_509 of the code in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 determination - issue based on our analysis of your actual and proposed activities you have failed the organizational as a result of our analysis and in light of the applicable law we have test and the control test determined you do not qualify for exclusion from private_foundation_status under sec_509 of the code applicant's position and protest you were previously issued a proposed adverse determination_letter of tax exempt status under sec_501 of the code as well as a proposed denial of classification as a sec_509 supporting_organization you submitted a protest that asserts the irs had to disregard and assume false the statements that were made under penalty of perjury the irs also had to assume as a foundational premise that the trustees would violate their own ethical and fiduciary duties and obligations furthermore you requested a favorable determination_letter granting tax exempt status under sec_501 as a sec_509 supporting_organization issue - sec_501 exemption the proposed adverse determination_letter denied your tax exempt status under sec_501 first on the basis that the trust was not operated exclusively for purposes described in sec_501 but rather for the benefit of the creators donors through their for-profit businesses the protest asserts that the trust is operated exclusively for sec_501 purposes this assertion is based upon many factors one all of the assets of the trust were distributed to c the supported_organization when the trust was dissolved ee two the trust agreement restricted the scope and activities of the trust to supporting the charitable beneficiaries three although no assets were distributed to c during there were no assets in the trust to be distributed until ag four the sale of o parcel ii of which the previous proposed adverse determination_letter cg actually referred to the sale of parcel not ii to m was to generate cash to fund activities the sale was discussed reviewed and approved by the trustees and was made at fair_market_value based upon an independent appraisal of the value of the property five the charitable deduction taken by e and f for the contributions of n and o parcel and il is no more than they are six the interest rate on the promissory note for the sale of entitled to under the current tax laws n parcel exceeded the market rates by nearly and a deed_of_trust was in place to secure the note seven another f dollars was contributed to the foundation during eight the trust was controlled by non-disqualified persons with only g and h being disqualified persons as sons of the grantors none of the co-trustees held veto power over the decisions of the other co- trustees and the activities of the trust were voted on by all trustees finally the protest asserts that the trust was actually operating in a prudent manner by diversifying the foundation’s portfolio to sell the real_estate and get cash you submitted new information providing a copy of a payment for the loan with attached cover letter correspondence from c dated hh related to the sale of n parcel that was transferred to c when you dissolved interest of q dollars was paid to c during the term of the note o parcel il was sold to e and l in mm for d dollars the property was transferred to c when you dissolved ee o parcel il was listed for sale to the general_public for months with only one offer ofq dollars e and f bought it for d dollars cash and no note or other extension of credit was provided by c ssue - sec_509 classification the protest asserts that v j and k are not disqualified persons nor do the two disqualified trustees have or more of the total voting power of the trust nor do they have veto power zand j j tc memo is cited in support of your position that attorney-client or accountant-client relationships do not create disqualified persons in that case the petitioner claimed deductions for interest_paid to the trusts that were attributable to loans made by the trusts established for the benefit of petitioner's three daughters the three trustees of each trust were priscilla meier petitioner’s longtime employee and george hairston and david johnston attorneys in the law firm of george greek law firm used by petitioner the terms of the trust agreements placed investment discretion solely in the hands of the three trustees acting in unison and not separately the funds in the trusts were invested in entities controlled by petitioner the court stated the trustees acting in unison were independent and not subordinate or subservient to petitioner the grantor this case is not controlling here as specific regulations relative to sec_509 classification have been adopted those regulations which supersede any prior contrary case law provide for specific requirements to be met in order to be classified as a sec_509 supporting_organization finally the protest asserts that because the sec_509 guidance was published after the formation of the trust it is not controlling in this case letter cg service’s response issue sec_501 exemption the proposed adverse determination as to your tax exempt status under sec_501 was made based upon the premise that you operated for the benefit of private interests namely the grantors e and f the additional information submitted via your protest does not change the basic facts upon which exemption was denied g and h two of the five trustees are still disqualified persons as the sons of the grantors the three remaining co-trustees are still indirectly contro led by the grantors who remain disqualified persons the bylaws specifically provide in article sec_3_1 that each co-trustee other than g and h shall be subject_to removal and replacement with or without cause upon the unanimous agreement of the remaining co-trustees this effectively gives total and ultimate control to two trustees g and h who are disqualified persons in addition as the cpa and attorney of the grantors two of the co-trustees are still subject_to the influence of the grantors based upon the facts and circumstances in this case the bylaws also provide in sec_3_2 in the event that a trustee is deemed a disqualified_person under the code such trustee shall not be permitted to vote on any matter affecting the disqualified_person this provision has been ignored by g and h and the other co- trustees as evidenced by the submitted approval of the sale of parcel to the grantors by the co- trustees of the foundation g made the motion for the sale which was seconded by h both disqualified persons voting in a matter that affects them as sons of the buyers of the land this is additional evidence of the control of the disqualified persons on the board_of trustees and shows specific provisions of the bylaws are disregarded at their pleasure the private_inurement inherent in the transfer of n parcel to the grantors remains the protest asserts that because the interest rate of the promissory note was above the customary rate at the time the interest payments were made during the life of the note and the note was eventually paid off in full in after being assigned to c no private_inurement existed in the transaction based upon the relevant case faw this assertion is incorrect in leon a beeghly v commissioner supra the foundation did not sustain a financial loss in the transaction it was the fact that the disqualified persons involved controlled the transaction and benefitted from it the additional information submitted in protest of the proposed adverse determination included a faxed motion for the sale of parcel back to the grantors the motion was made and seconded by g and h while the three remaining co-trustees voted in approval of the sale it is apparent that the sale was instituted at the behest of the disqualified trustees in addition if the sale was not approved g and h could remove the dissenting trustees without cause finally the motion states m has finally received the permit and now wishes to purchase the property for its appraised value of p dollars under a note and deed_of_trust pincite interest payable monthly and payable in full upon completion of the project and sale of the land clearly the development of the property was initiated prior to its donation to you as the permit process is generally a time-consuming one the land was donated _with the intention of m proceeding with its development this is clearly a transaction made in the interests of the grantors co-owners of m development by m could not proceed the fact that the interest payments were made and the note was eventually paid off does not extinguish the private_inurement inherent in the transaction letter cg if the land were sold to another party the planned issue - sec_509 classification the proposed adverse determination_letter denied your request for classification as a sec_509 supporting_organization upon three bases one you did not meet the organizational_test because the trust instrument provides in article that the trustees shall have the power to amend this instrument to change add or delete the charitable_beneficiary or beneficiaries designated in article paragraph reg a -4 d i a provides that a supporting_organization will not be disqualified merely because its organizing document permits a supported_organization designated by class or purpose rather than by name to be substituted for the supported_organization designated by name in the articles but only if the substitution is conditioned upon an event beyond the control of the supported_organization such as loss of exemption the protest did not address this issue however a second submission of additional information from you advances the premise that this provision does not violate the organizational_test because the trustees merely have the power to amend the trust to change the beneficiary your reasoning appears to be that the power to amend the trust is not the same as the organizing document permitting the substitution ofa supported_organization the bylaws permit the trustees to amend the trust document changing the beneficiary for any reason or no reason at all since the substitution of the supported_organization in this case is not conditioned upon an event beyond the control of the supported_organization as required by the regulations the organizational_test is not met two the operational_test is not met under sec_509 because you were operated for the benefit of the grantors rather than the supported_organization the protest did not address this issue three the control test is not met under sec_509 because based upon all of the facts and circumstances the trust was controlled by disqualified persons two of the five trustees are disqualified persons as sons of the donors two of the remaining three trustees are the cpa and attorney of the donors the fifth trustee is the president of the supported_organization the trust instrument permits the two disqualified persons that are trustees to remove any or all of the three remaining trustees with or without cause although three of the trustees are not disqualified persons they are indirectly controlled by disqualified persons due to the removal provision in the trust which is tantamount to veto power reg a -4 j provides that an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may clearly the ability to remove any or all of the prevent such organization from performing such act remaining trustees puts the two disqualified persons in a position of authority finally revrul_80_207 provides that in determining whether an organization is indirectly controlled by one or more disqualified persons one circumstance to be considered is whether a disqualified_person is in a position to influence the decisions of members of the organization’s governing body that are letter cg not themselves disqualified_person in this case disqualified persons the donors and their trustee sons are in a position to influence all of the three remaining otherwise qualified trustees the threat of removal as trustee and the removal of the supported_organization as the beneficiary of the trust provides influence over k as president of the supported_organization the threat of removal as trustees as well as their personal business relationships provides influence over v and j in fact as e’s attorney j is required to act in his client e’s best interest applicant’s subsequent protest you were issued a subsequent proposed adverse determination_letter of tax exempt status under sec_501 of the code as well as a proposed denial of classification as a sec_509 supporting_organization you submitted a subsequent protest that states throughout the determination the underlying assumption is that the entire transaction was for the benefit of e and f the donors and trustors and absent from the determination is any recitation that the benefit derived by e and f would not have been readily available to then through direct contribution of assets to c you further state that also absent is the discussion of the only reason the supporting foundation was created - the president and founder of c was ill and the viability of c to continue its work was in question there was no other reason for e and f to make the gift using this structure finally you assert that the determination ignores some of the key documentation provided to the irs in the initial protest and response you indicate that this is an instance where e and f followed the advice of an attorney who poorly executed a transaction to donate d dollars for charitable work and this is not a situation where a supporting foundation was created to advance some scheme or artifice you respectfully request that the determination be revised to grant tax exemption under sec_501 of the code you further state at a minimum you meet the requirements for a private_foundation under sec_501 however you state because you meet the requirements for recognition as a supporting_organization defined in sec_509 and operated accordingly you should be given that status issue - sec_504 exemption you state several points in the determination deserve mention and correction first you state it appears that prior counsel for the foundation might not have communicated with the foundation on all responses to the irs during the examination process particularly when he informed the irs that no minutes or other written formation existed concerning the trustees’ actions other than the single consent in lieu that terminated the foundation as is evident by the attached resolution referencing pp minutes as exhibit m to the protest the trustees were contemporaneously communicating documenting actions and all participating in decisions letter cg second you state with respect to conveyance of parcel that a resolution was signed by all trustees third you state the determination uses post-dissolution regulations and information to establish that during its existence the foundation was controlled by disqualified persons specifically looking at the attorney and accountants as trustees you further state there was no indication this was to be considered as control and there is no actual evidence that they did not independently evaluate and make decisions fourth you state the phraseology used in the determination minimized the reality you state the foundation was funded and operational for only a single year and was funded two days before the end of and prior to the end of made a disbursement of over d dollars in assets to its supported_organization fifth you state the determination asserts that there was indirect contro by the disqualified persons over the foundation activities but does not have any evidence of that fact only conjecture by the relationships sixth you indicate the determination provided an incomplete recitation of facts with respect to the organizational_test you state while the determination is correct that co-trustees could amend the trust agreement to change add or delete beneficiaries this could only be done in the event that the charities specified ceased to be sec_501 entities seventh you state each point raised by the service during the application process was addressed in the protest or response although perhaps not in the same order or title as used by the service in summary you sate the trustees had a long-standing relationship with c and the foundation had a clear relationship with c including the president of c on its board_of trustees you further state the foundation distributed all of its income and principal to its supported_organization within a reasonable_time after being funded the trustors received nothing of benefit from the sale of the parcel other than what they would have received had the contribution been made directly to c you also assert all activities of the foundation including the sale of parcel ii to m were in furtherance of the foundation’s charitable purposes issue - sec_509 classifications your protest states your trust agreement clearly states the limited scope of the foundation’s activities and its directed purposes in sec_2 you assert that each requirement of reg a -4 c has been met letter cg your protest asserts that none of the co-trustees are substantial contributors to the foundation nor do any of the co-trustees have or more ownership_interest in a corporation profits interest in a partnership or beneficial_interest in a_trust that is a substantial_contributor to the foundation your protest continues to assert that that v j and k are not disqualified persons nor do the two disqualified trustees have or more of the total voting power of the trust nor do they have veto power again you cited zand j j tc memo in support of your position that attorney-client or accountant-client relationships do not create disqualified persons you conclude the foundation is not controlled directly or indirectly by disqualified persons service’s response issue - sec_501 exemption as previously stated the proposed adverse determination as to your tax exempt status under sec_501 was made based upon the premise that you operated for the benefit of private interests namely the grantors e and f the additional information submitted via your subsequent protest does not change the basic facts upon which exemption was denied nor our previous response to your initial protest the private_inurement inherent in the transfer of n parcel to the grantors remains you provided copies of a resolution signed via fax by the trustees approving the sale of n parcel i however no minutes to any board meetings were submitted nor were any minutes referenced in the resolution furthermore o parcel il was transferred to c upon your dissolution and eventually sold to the e and f family at fair_market_value by c after being offered for sale to the public the sale of o parcel il occurred after your dissolution the fact that the land was transferred to c as intended does not extinguish the private benefit inherent in your operations prior to your dissolution issue - sec_509 classifications as previously stated the proposed adverse determination denied your request for classification as a sec_509 supporting_organization upon three bases first you did not meet the organizational_test because the trust instrument provides in article that the trustees shall have the power to amend this instrument to change add or delete the charitable_beneficiary or beneficiaries designated in article paragraph reg a -4 d i a provides that a supporting_organization will not be disqualified merely because its organizing document permits a supported_organization designated by class or purpose rather than by name to be substituted for the supported_organization designated by name in the articles but only if the substitution is conditioned upon an event beyond the control of the supported_organization such as loss of exemption your protest states substitution could only be done in the event that the charities specified ceased to be sec_501 entities however this is not what is stated in article of your trust agreement as described above letter cg in addition your bylaws permit the trustees to amend the trust document changing the beneficiary for any reason or no reason at all since the substitution of the supported_organization in this case is not conditioned upon an event beyond the control of the supported_organization as required by the regulations the organizational_test is not met two the operational_test is not met under sec_509 because you were operated for the benefit of the grantors rather than the supported_organization three the control test is not met under sec_509 because based upon all of the facts and circumstances the trust was controlled by disqualified persons even if we were to conclude that v and j were not disqualified persons g and h still maintain effective_control as disqualified persons due to the fact that they cannot be removed as trustees and they may unilaterally remove each of the other co-trustees the fact remains that g and h voted ona matter that affected them while the trustees did all sign the resolution to sell the land the signatures were obtained via fax no minutes to any meetings were submitted as evidence that the matter was discussed and decided upon by the trustees that were permitted under the bylaws to vote on the matter conclusion in summary the bases upon which the proposed adverse determination as to your tax exempt status under sec_501 as a sec_509 supporting_organization still stand unchanged you do not meet the operational_test under sec_501 because you are not operated exclusively for the benefit of the supported_organization but rather for the benefit of the grantors e and f furthermore you do not meet the organizational operational or contro tests under sec_509 as required to be classified as a supporting_organization the organizational_test is not met because the trust instrument permits the supported_organization to be changed for any reason the operational_test is not met because you were operated for the benefit of the grantors finally the control test is not met because the grantor has direct control or indirect control influence over each of your five trustees we have determined you do not qualify for tax exemption as an organization described in sec_501 of the code even if we determined that you were described in sec_501 you would be a private_foundation and not a supporting_organization under sec_509 of the code you have the right to file a protest if you continue to believe this determination is incorrect to protest you do not need to re-submit information you must submit a statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg types of information that should be included in your appeal can be found on page of publication these items include the date and symbols on the determination_letter the organization's name address and employer_identification_number astatement that the organization wants to appeal the determination astatement of facts supporting the organization's position in any contested factual issue astatement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we if you do not intend to protest this determination you do not need to take any further action do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters letter cg - please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to _ internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely a oy ne etd of co la omen lois lerner director exempt_organizations enclosure publication letter cg
